Citation Nr: 0335592	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  01-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On May 2, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Once again, ask the appellant to 
provide a list of all VA and non-VA 
health care providers that have treated 
the veteran for PTSD during the period 
of May 2000 to the present.  Inform him 
that he has a year to submit this 
information, not 30 days as he was 
previously told.  Obtain records from 
each health care provider the appellant 
identifies.
2.  Ask the Social Security 
Administration for a complete copy of 
any medical records they may have for 
the veteran, as well as a copy of any 
disability decision.  
3.  With respect to the veteran's 
pension claim, ask the veteran to 
provide a history of any recent 
employment and any unsuccessful 
attempts to obtain employment.  In 
addition, he should be requested to 
provide evidence, such as statements 
from potential employers, supporting 
his contention that he is permanently 
and totally disabled.  Again, inform 
him that he has a year to submit this 
information.  
4.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran:  
?	According to a written stressor 
statement dated in May 2001, the 
veteran explained that on or about 
August 7 1969, he was stationed with 
Naval Support Activities five miles 
south of the demilitarized zone in 
"Northern I Corps Tactical Zone" in the 
Republic of Vietnam.  At that time he 
came under attack by enemy gunfire.  
After an hour of engagement with the 
enemy, the veteran reported that he 
lost control of all of his body 
functions.  After that, he could no 
longer sleep for several nights.  To 
this day, he continues to have 
nightmares, sweats and a deep distrust 
of people.  Provide USASCRUR with 
copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.
?	According to a hearing transcript 
dated in January 2002, the veteran 
elaborated that while in the Republic 
of Vietnam he was assigned to the 
perimeter.  He was charged with 
watching out for enemy attack.  He 
explained that it was stressful because 
he was under constant enemy bombardment 
and shelling of his position. 
?	Ask USASCRUR to provide copies of 
the firing logs for the Battleship New 
Jersey and the heavy cruiser St. Paul 
during the period between July and 
December 1969 to verify the 
bombardments around the veteran's 
positions.
5.  When all the preceding development 
has been completed and all documents 
obtained as a result have been 
associated with the claims folder, then 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examinations:  
?	With respect to the pension claim, 
schedule the veteran for a VA general 
medical examination to determine the 
current nature and severity of all 
chronic disabilities.  All necessary 
tests and studies, including any other 
special examinations deemed warranted, 
should be conducted, and all findings 
should be reported in detail.  Ask the 
examiner to comment on the impact of 
the veteran's disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  The 
claims file must be made available to 
and reviewed by the examiners.  
?	With respect to both the pension 
and the PTSD claims, schedule the 
veteran for a psychiatric examination 
to determine whether the veteran 
experiences PTSD and, if so, whether it 
is etiologically related to a described 
stressful event during the veteran's 
service.  
?	Ask the examiner to review the 
claims folder and the veteran's 
described stressors.  
?	Ask the examiner to note in the 
final examination report that he/she 
has reviewed the claims folder. 
?	Ask the examiner to comment on the 
significance, if any, in the diagnostic 
assessment of any evidence that is 
indicative of behavioral changes.
?	If the psychiatric examiner 
concludes that the veteran has PTSD 
under the DSM IV criteria.  The 
examiner should identify the elements 
supporting the diagnosis, to include 
the stressors supporting the diagnosis. 
?	If the psychiatric examiner does 
not diagnose PTSD, the examiner should 
explain why the veteran does not meet 
the criteria for this diagnosis.  In 
this regard, the examiner should 
specifically address the VA hospital 
discharge report dated May 2000 in 
which the veteran is diagnosed with 
PTSD.
?	With respect to the veteran's 
pension claim, ask the psychiatric 
examiner to list any other acquired 
psychiatric disorders, to include PTSD.  
?	Ask the examiner to provide an 
opinion concerning the degree of social 
and industrial impairment resulting 
from the veteran's PTSD, to include 
whether it is sufficient by itself to 
render him unemployable. 
?	The examiner should assign a 
Global Assessment of Functioning Score 
(GAF) score consistent with DSM IV and 
explain what the assigned code 
represents. 
The rationale for all opinions expressed 
must also be provided.  

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





